Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.  Note that, Applicant’s amendment and arguments filed 3/16/22 have been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/16/21 have been withdrawn:
	The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098, has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098, both in view of Durrant (US 2007/0028394) or Chan et al (US 2005/0183207).
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  The compositions are suitable for cleaning or pretreating fabrics/textiles.  See para. 188.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-136.  The polyamines may be present in amounts from 0.01% to about 20% by weight of the composition.  Mixtures of alkoxylated polyamine compounds may be used.  See paras. 70-72.  The composition may contain less than 0.1% by weight of bleach such as sodium hypochlorite, etc.  See para. 144.  Anionic surfactants may be used including fatty acids such as stearic acid, etc., which may be used in amounts from 1% to 50% by weight of the composition.  See paras. 28-36.  Inorganic salts may be used in the composition included halides such as sodium chloride, calcium chloride, magnesium chloride, etc., in amounts from 0.5% to 5% by weight.  See paras. 175-179.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by Delaney et al with stearic acid and chloride sources as also taught by Delaney et al would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  The compositions contain from about 0.05% to about 25% by weight of a solvent.  See paras. 145-146.  
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition compared to compositions which do not comprise the chlorine scavenger.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The polyamines may be used in amounts from 0.1 to 50% by weight and the Examiner asserts that ‘098 would clearly suggest mixtures of polyamine compounds.  See pages 3-17.  Chlorine scavengers may be used in amounts from 0.01 to about 15% by weight and include ammonium chloride, etc.  See page 18.  Additionally, the compositions may contain detergent builders, wherein liquid compositions may contain from 5% to 50% by weight of a detergent builder.  See page 29.  C12-C18 fatty acids may also be used as detergent builders.  See page 32, lines 20-35.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by ‘098 with stearic acid and chloride sources as also taught by ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  Fabrics are contacted with the composition.  See pages 37 and 38.  
Delaney et al or ‘098 do not teach a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Durrant et al teach carpeting, upholstery, drapery, and other textile fibers are cleaned by applying to the fibers an aqueous, chemically carbonated cleaning solution.  See Abstract.  
Chan et al teach compositions and methods for cleaning textile substrates, especially carpet and upholstery fabrics.  See Abstract.  The aqueous fluid compositions contains one or more of components such as surfactants, additives, chelators, etc.  See paras. 29-31.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the compositions taught by Delaney et al or ‘908 to cleaning carpets, thereby leaving the carpets with a cleaning composition as recited by the instant claims, with a reasonable expectation of success, because Durrant et al or Chan et al teach the use of a similar composition to clean carpets, etc., and further, Delaney et al or ‘908 teach cleaning textiles in general.  Note that, the Examiner asserts that contacting the compositions as taught by Delaney et al or ‘908, which are the same as recited by the instant claims, with carpets would leave the carpets with the compositions deposited thereon.  This is consistent with paras. 19 and 62 of the instant specification in which it is stated that the polyethyleneimine compound is contacted with a textile substrate during laundering, whereby the compound comes in direct contact with the textile substrate and is deposited thereon.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al or ‘908, both in view of Durrant et al or Chan et al, suggest a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098.
Delaney et al or ‘098 are relied upon as set forth above.  However, Delaney et al or ‘098 do not teach, with sufficient specificity, a composition containing a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al or ‘908 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, or claims 1-17 of 16/590619. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, or claims 1-17 of 16/590619 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, or claims 1-17 of 16/590619 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/590642 (reference application) or claims 1-22 of 16/590649. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of 16/590642 or claims 1-22 of 16/590649 encompass the material limitations of the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-18 of 16/590642 or claims 1-22 of 16/590649 suggest a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,299,591. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US 11,299,591 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-16 of U.S. Patent No. 11,299,591 suggest a carpet containing a composition as recited by the instant claims, wherein the composition contains a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Delaney et al (US 2014/0349913) or WO98/20098, Applicant states that while Delaney et al teach the use of bleach, such as sodium hypochlorite, this is not the same as a teaching that chlorine is directly bonded to the nitrogen atom of a compound as recited by the instant claims.   Additionally, Applicant states that ‘098 teaches that a chlorine scavenger is necessary to prevent malodor from forming; in other words, ‘098 teaches that chlorine is the source of the problem, not the solution to the problem, while the instant invention teaches that a chlorine reacts with polyamine and covalently bonds nitrogen to chlorine, a reaction of the PEI with a chlorinating agent, to control and eliminate odor on textile substrates.   Further, Applicant states that simply mixing the materials will not result in a covalent bond between the nitrogen-containing material and bleach.  
	In response, note that, the Examiner asserts that both Delaney et al and ‘098 clearly teach compositions containing alkoxylated polyethyleneimine compounds, stearic acid, and the use of chlorine containing compounds as set forth above.  In addition to sodium hypochlorite, Delaney et al also teach the use of chlorine-containing compounds such as sodium chloride, calcium chloride, magnesium chloride (See paras. 175-179 of Delaney et al).  Additionally, as set forth above, the Examiner asserts that mixing the alkoxylated polyethyleneimines as taught by Delaney et al or ‘098 with stearic acid and chloride sources as also taught by Delaney et al or ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  As stated previously, this is consistent with paras. 47-63 and page 54 of the instant specification.  Specifically, para. 47 instant specification states that the odor control molecule is formed by reacting an electrophilic compound (i.e., stearic acid) with polyethyleneimine in the presence of at least one halogen-containing composition, wherein the resulting substituted polyethyleneimine compound contains at least one halogen atom.  Additionally, para. 48 of the instant specification goes on to state that the reaction of the halogenating agent and the polyethyleneimine compound may be at room temperature.  
The Examiner has provided technical reasoning indicating why Delaney et al or ‘098 disclose polyethyleneimine compounds which are the same as recited by the instant claims, and Applicant has provided no evidence or data showing that Delaney et al or ‘098 do not teach compounds which are the same as recited by the instant claims.  Note that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).
Further, the Examiner asserts that the phrase “a floorcovering” cleaning composition as recited by the preamble is merely an intended use of the claimed composition and is not read as a patentable limitation.  The Examiner asserts that the broad teachings of Delaney et al or ‘098 would suggest compositions capable of functioning as floorcovering cleaning compositions because Delaney et al or ‘098 teach compositions containing the same components in the same amounts as recited by the instant claims.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.   Thus, the Examiner asserts that the teachings of Delaney et al or ‘098 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/April 25, 2022